AMENDMENT TO LOAN TRANSACTION AGREEMENT




THIS AMENDMENT TO LOAN TRANSACTION AGREEMENT (the “Amendment”) is made and
entered into effective as of the 29th day of December, 2008, by and between
Silvergraph International, Inc. (the “Company”) and the undersigned holders of
promissory notes referenced below (the “Holders”), upon the following premises:




A.

Holders are the holders of certain 7% Convertible Promissory Notes dated January
25, 2008 (the “Notes”) which were purchased from the Company pursuant to the
terms of a Subscription Agreement and Security Agreement of the same date.   




B.

The obligations represented by the Notes have been amended by a 1st Amendment to
the 7% Notes due May 31, 2008, dated May 31, 2008; a 2nd Amendment to the 7%
Notes Due June 30, 2008, dated June 20, 2008; and a 3rd Amendment to the 7%
Notes due August 31, 2008, dated August 31, 2008; a 4th Amendment to the 7%
Notes due October 31, 2008, and; a 5th Amendment to the 7% Notes due December
15, 2008 (the “Prior Amendments”) which are incorporated herein by reference.
  For purposes of this Amendment, the Notes, Subscription Agreement and Security
Agreement, as amended by the Prior Amendments, are hereby collectively referred
to as the “Bridge Loan Agreement.”   




C.

Under the terms of the Bridge Loan Agreement, the Maturity Date of the Notes is
December 15, 2008.    




D.

The Company has asked for, and the Holders have agreed to provide, an extension
to the Maturity Date.   As consideration for such extension, the Company has
agreed to grant to Holders shares of common stock of the Company.  




NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:    




1.

Section 2.0 of the Note entitled Maturity. The Maturity Date for the Notes is
hereby extended from December 15, 2008, to January 31, 2008.




2.

Cooperation.  Each of the Parties to this Amendment agree to execute such
documents and take such further action as may be necessary to carry out the
objectives of this Amendment.  In addition, the Company covenants to take all
reasonable steps to comply with the terms of the Bridge Loan Agreement.




3.

Scope of Amendment.  Except as amended above, the terms contained in the Bridge
Loan Agreement (including the Prior Amendments) shall remain the same and in
full force and effect.   




[Signature page follows]





Amendment to Loan Transaction Agreement

Page 1

_______________________________________________________________________________________


 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered on the date
hereof by the duly authorized representative of the Company and the Holders.




COMPANY:




SILVERGRAPH INTERNATIONAL, INC.

 

By:

/s/ James R. Simpson

Name:

James R. Simpson

Title:

Chief Executive Officer

Date:

12/15/2008




HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




By:

/s/ Cesar Moya

Name:

Cesar Moya

Title:

Authorized Signatory

Date:

12/29/2008




THOMAS G. SCHUSTER




/s/ Thomas G. Schuster

Name:

Thomas G. Schuster

Date:

12/19/2008




ROBERT J. NEBORSKY M.D. INC.

COMBINATION RETIREMENT TRUST

 

By:

/s/ Robert J. Neborsky

Name: Robert J. Neborsky

Title:

Authorized Signatory

Date:

12/23/2008











Amendment to Loan Transaction Agreement

Page 2


